Citation Nr: 0100951	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from June 1966 to May 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).


REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address a procedural concern.  
The Board notes that the veteran has not yet been afforded 
the hearing which he has requested.  A hearing on appeal will 
be granted if a veteran, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a hearing before a local hearing 
officer.  The RO should notify the 
veteran of the scheduled hearing, and 
place a copy of that notice in the 
veteran's claims folder.

2.  After undertaking any additional 
indicated development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).  This document should 
reflect reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of the REMAND is to ensure 
due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




